No.    93-412
          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                  1993


STATE OF MONTANA,
          Plaintiff and Respondent,




APPEAL FROM:   District Court of the Thirteenth Judicial District,
               In and for the County of Yellowstone,
               The Honorable William J. Speare, Judge presiding.


COUNSEL OF RECORD:
          For Appellant:
               Rudy Stanko, Pro se, Laurel
          For Respondent:
               Hon. Joseph P. Mazurek, Attorney General,
               Helena
               Dennis Paxinos, County Attorney; John Kennedy,
               Deputy County Attorney, Billings



                            Submitted on Briefs:   November 18, 1993
                                         Decided: December 6, 1993
Filed:
Chief Justice J. A. Turnage delivered the Opinion of the Court.
       The Thirteenth Judicial District Court, Yellowstone County,
dismissed defendant Rudy Stanko's (Stanko's) appeal from a Justice
Court proceeding on the grounds that the appeal was premature and
the District Court was therefore without jurisdiction.       Stanko
appeals.   We affirm.
       The issue is whether a person alleged to have committed a
misdemeanor may appeal from a justice court proceeding prior to the
justice court's final adjudication.
       Stanko was charged with acting as an agent for a livestock
dealer without a license, a misdemeanor in violation of 5 81-8-271,
MCA.   Yellowstone County officials served him with a complaint and
arraigned him on that offense.       Following the Justice Court's
denial of Stanko's motion to dismiss the charge, Stanko appealed to
the District Court.
       The District Court ordered the appeal dismissed and returned
the case to the Justice Court.    Stanko appeals from the District
Court's order.


       May a person alleged to have committed a misdemeanor appeal
from a justice court proceeding prior to the justice court's final
adjudication?
       The right to appeal from justice court is purely statutory.
State v. Barker (Mont. 1993), 858 P.2d 360, 363, 50 St.Rep. 970,
972.    Section 46-17-311(2), MCA, clearly states that a person may
                                 2
appeal a justice court decision after a final judgment has been
entered. See also 5 46-20-104, MCA (judgment must be final before
appeal). A judgment is defined as "an adjudication by a court that
the defendant is guilty or not guilty, and if the adjudication is
that the defendant is guilty, it includes the sentence pronounced
by the court.It Section 46-1-202(10), MCA.
       District courts are without jurisdiction to hear an appeal of
a justice court decision until after a final judgment has been
entered by the justice court. State v. Todd (1993),     - P.2d -,
50 St.Rep. 1466; State v. Hegeman (1991), 248 Mont. 49, 808 P.2d
509.    Appeals taken prior to final adjudication and sentence in
justice court are premature; properly, the district court must
dismiss the appeal and remand the case back to justice court.
State v. Wilson (1992), 252 Mont. 264, 827 P.2d 1286.
       We therefore conclude that the District Court did not err in
denying Stankolsappeal from justice court.       Affirmed.
       Pursuant to Section I, Paragraph 3 ( C ) , Montana Supreme Court
1988 Internal Operating Rules, this decision shall not be cited as
precedent and shall be published by its filing as a public document
with the Clerk of this Court and by a report of its result to the
West Publishing Company.




                                         " /chief Justice           <
We concur:
 /